Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147689                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 147689
                                                                    COA: 316389
                                                                    Oakland CC: 2012-243580-FH
  JOEL MARTIN SELMAN,
           Defendant-Appellee.

  _________________________________________/

          By order of June 11, 2014, the application for leave to appeal the July 18, 2013
  order of the Court of Appeals was held in abeyance pending the decisions in People v
  Hartwick (Docket No. 148444) and People v Tuttle (Docket No. 148971). On order of
  the Court, the cases having been decided on July 27, 2015, 498 Mich. 192 (2015), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we REVERSE that part of the trial court’s ruling that allows the defendant to
  present at trial his § 8 affirmative defense under the Michigan Medical Marihuana Act
  (MMMA), MCL 333.26421 et seq. Because the defendant failed to present prima facie
  evidence of each element of § 8(a), the defendant is not entitled to present a § 8 defense
  at trial. Hartwick, 498 Mich. at 203. We REMAND this case to the Oakland Circuit
  Court for further proceedings not inconsistent with Hartwick or this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2015
           p1216
                                                                               Clerk